Exhibit 10.3

 

EXECUTION VERSION

 

FIRST AMENDMENT

TO

THE AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of May 24, 2018, is entered into among CLOUD PEAK
ENERGY RECEIVABLES LLC, a Delaware limited liability company, as Seller, CLOUD
PEAK ENERGY RESOURCES LLC, a Delaware limited liability company, as Servicer,
PNC BANK, NATIONAL ASSOCIATION, as Administrator, as a Related Committed
Purchaser and as a Purchaser Agent, an LC Participant and LC Bank.  Capitalized
terms used but not otherwise defined herein shall have the meanings set forth
in, or by reference in, the Receivables Purchaser Agreement described below.

 

RECITALS

 

1.                                      The parties hereto are parties to that
certain Amended and Restated Receivables Purchase Agreement, dated as of
January 31, 2017 (as amended, supplemented or otherwise modified through the
date hereof, the “Receivables Purchase Agreement”).

 

2.                                      Concurrently herewith, the Seller, the
Servicer, each Purchaser Agent and the Administrator are entering into that
certain Third Amended and Restated Fee Letter (the “A&R Fee Letter”), dated as
of the date hereof.

 

3.                                      The parties hereto desire to amend the
Receivables Purchase Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments to the Receivables Purchase
Agreement.  The Receivables Purchase Agreement is hereby amended as follows:

 

(a)                                 The following new Section 1.25 is hereby
added to the Receivables Purchase Agreement immediately following the existing
Section 1.24 thereof:

 

1.25                        Successor Euro-Rate or LMIR Index.

 

(a)                                 If the Administrator determines (which
determination shall be final and conclusive, absent manifest error) that either
(i) (A) the circumstances set forth in Section 1.11 have arisen and are unlikely
to be temporary, or (B) the circumstances set forth in Section 1.11 have not
arisen but the applicable supervisor or administrator (if any) of the Euro-Rate
or LMIR or a Governmental Authority having jurisdiction over the Administrator
has made a public statement identifying the specific date after which the
Euro-Rate or LMIR shall no longer be used for determining interest rates for
loans (either such date, a “LIBOR Termination Date”), or (ii) a rate other than
the Euro-Rate or LMIR has

 

1

--------------------------------------------------------------------------------


 

become a widely recognized benchmark rate for newly originated loans in Dollars
in the U.S. market, then the Administrator may (with the prior consent of the
Seller) choose a replacement index for the Euro-Rate or LMIR, as applicable, and
make adjustments to applicable margins and related amendments to this Agreement
as agreed to by the Seller as referred to below such that, to the extent
practicable, the all-in Discount based on the replacement index will be
substantially equivalent to the all-in Discount based on the Euro-Rate or LMIR,
as applicable, in effect prior to its replacement.

 

(b)                                 The Administrator and the Seller shall enter
into an amendment to this Agreement to reflect the replacement index, the
adjusted margins and such other related amendments as may be appropriate, as
agreed to by the Administrator and the Seller, for the implementation and
administration of the replacement index-based rate.  Notwithstanding anything to
the contrary in this Agreement or the other Transaction Documents (including,
without limitation, Section 6.1), such amendment shall become effective without
any further action or consent of any party to this Agreement (other than the
Administrator and the Seller) at 5:00 p.m. New York City time on the tenth
(10th) Business Day after the date a draft of the amendment is provided to the
Purchaser Agents, unless the Administrator receives, on or before such tenth
(10th) Business Day, a written notice from the Majority Purchaser Agents stating
that such Majority Purchaser Agents object to such amendment.

 

(c)                                  Selection of the replacement index,
adjustments to the applicable margins, and amendments to this Agreement (i) will
be determined with due consideration to the then-current market practices for
determining and implementing a rate of interest for newly originated loans in
the United States and loans converted from a rate based on the Euro-Rate or
LMIR, as applicable, to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (A) the effects of the transition from the
Euro-Rate or LMIR, as applicable, to the replacement index and (B) yield- or
risk-based differences between the Euro-Rate or LMIR, as applicable, and the
replacement index.

 

(d)                                 Until an amendment reflecting a new
replacement index in accordance with this Section 1.25 is effective, any Portion
of Capital for which Discount is determined by reference to the Euro-Rate or
LMIR will continue to accrue Discount with reference to the Euro-Rate or LMIR,
as applicable, provided however, that if the Administrator determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Portions of Capital for which Discount would otherwise be determined with
reference to the Euro-Rate or LMIR, as applicable, shall automatically begin
accruing Discount with reference to

 

2

--------------------------------------------------------------------------------


 

the Base Rate until such time as an amendment reflecting a replacement index and
related matters as described above is implemented.

 

(e)                                  Notwithstanding anything to the contrary
contained herein, if at any time the replacement index is less than zero, at
such times, such index shall be deemed to be zero for purposes of this
Agreement.

 

(b)                                 The definition of “Facility Termination
Date” set forth in Exhibit I to the Receivables Purchase Agreement is hereby
amended by deleting the date “January 23, 2020” where it appears therein and
substituting the date “May 24, 2021” therefor.

 

(c)                                  The definition of “Liquidity” set forth in
Exhibit I to the Receivables Purchase Agreement is hereby replaced in its
entirety with the following:

 

“Liquidity” shall have the meanings assigned thereto in the Cloud Peak Credit
 Agreement as in effect on May 24, 2018 without giving effect to any subsequent
amendment, supplement or other modification thereof except to the extent that
such amendment, supplement or modification (as the case may be) has been
consented to in writing by the Administrator, the LC Bank and each Purchaser
Agent (each acting in its sole discretion and in its capacity as such
hereunder); it being understood and agreed that such consent may be provided by
email to the Borrower and the Administrative Agent.

 

(d)                                 Section 1 of Exhibit IV to the Receivables
Purchase Agreement is amended by replacing clause (a)(ii) in its entirety with
the following:

 

(ii)                                  Reports.  (A) As soon as available and in
any event not later than two Business Days prior to the Settlement Date, an
Information Package as of the most recently completed calendar month, (B) at any
time upon ten Business Days’ written notice from the Administrator (which notice
may be delivered, revoked and reinstated at any time at the Administrator’s sole
discretion), a Weekly Report as of the most recently completed calendar week,
and (C) at any time during the continuance of a Level II Minimum Liquidity
Period, upon seven Business Days’ written notice from the Administrator (which
notice may be delivered, revoked and reinstated at any time at the
Administrator’s sole discretion), a Daily Report on each Business Day as of the
date that is one Business Day prior to such date.  Each Information Package and
Interim Report shall report Liquidity as of the applicable Liquidity Reporting
Date.

 

(e)                                  Section 1 of Exhibit IV to the Receivables
Purchase Agreement is amended by adding the following sentence at the end of
clause (r) thereof:

 

The Seller shall provide to the Administrator and each Purchaser Agent such
information and documentation as may reasonably be requested by the
Administrator and such Purchaser Agent from time to time for purposes of
compliance by the Administrator and such Purchaser Agent with applicable laws
(including without limitation the PATRIOT Act and other “know your customer” and
anti-money laundering rules and regulations).

 

3

--------------------------------------------------------------------------------


 

(f)                                   Section 2 of Exhibit IV to the Receivables
Purchase Agreement is amended by replacing clause (a)(i) in its entirety with
the following:

 

(i)                                     Reports.  (A) As soon as available and
in any event not later than two Business Days prior to the Settlement Date, an
Information Package as of the most recently completed calendar month, (B) at any
time upon ten Business Days’ written notice from the Administrator (which notice
may be delivered, revoked and reinstated at any time at the Administrator’s sole
discretion), a Weekly Report as of the most recently completed calendar week,
and (C) at any time during the continuance of a Level II Minimum Liquidity
Period, upon seven Business Days’ written notice from the Administrator (which
notice may be delivered, revoked and reinstated at any time at the
Administrator’s sole discretion), a Daily Report on each Business Day as of the
date that is one Business Day prior to such date.  Each Information Package and
Interim Report shall report Liquidity as of the applicable Liquidity Reporting
Date.

 

(g)                                  Section 2 of Exhibit IV to the Receivables
Purchase Agreement is amended by adding the following sentence at the end of
clause (m) thereof:

 

The Servicer shall provide to the Administrator and each Purchaser Agent such
information and documentation as may reasonably be requested by the
Administrator and such Purchaser Agent from time to time for purposes of
compliance by the Administrator and such Purchaser Agent with applicable laws
(including without limitation the PATRIOT Act and other “know your customer” and
anti-money laundering rules and regulations), and any policy or procedure
implemented by the Administrator and such Purchaser Agent to comply therewith.

 

SECTION 2.                            Representations and Warranties.  Each of
the Seller and the Servicer hereby represents and warrants to the Administrator,
LC Bank, the Purchaser Agents and the Purchasers as follows:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by such Person in the Receivables Purchase
Agreement and each of the other Transaction Documents are true and correct in
all material respects as of the date hereof and after giving effect to this
Amendment (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct in all material respects as
of such earlier date).

 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of each of its obligations
under this Amendment and the Receivables Purchase Agreement, as amended hereby,
are within each of its organizational powers and have been duly authorized by
all necessary organizational action on its part.  This Amendment and the
Receivables Purchase Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of

 

4

--------------------------------------------------------------------------------


 

creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

(c)                                  No Default. Both before and immediately
after giving effect to this Amendment and the transactions contemplated hereby,
no Termination Event or Unmatured Termination Event exists or shall exist.

 

SECTION 3.                            Effect of Amendment; Ratification.  All
provisions of the Receivables Purchase Agreement, as expressly amended and
modified by this Amendment, shall remain in full force and effect.  After this
Amendment becomes effective, all references in the Receivables Purchase
Agreement (or in any other Transaction Document) to “the Receivables Purchase
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect, in
each case referring to the Receivables Purchase Agreement shall be deemed to be
references to the Receivables Purchase Agreement as amended by this Amendment. 
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Purchase Agreement other
than as specifically set forth herein.  The Receivables Purchase Agreement, as
amended by this Amendment, is hereby ratified and confirmed in all respects.

 

SECTION 4.                            Effectiveness.  This Amendment shall
become effective as of the date hereof upon the Administrator’s receipt of the
following:

 

(a)                                 counterparts of this Amendment and the A&R
Fee Letter, in each case, duly executed by each of the parties thereto; and

 

(b)                                 confirmation from the Purchaser Agents that
all fees due and payable on the date hereof pursuant to the A&R Fee Letter have
been paid in full.

 

SECTION 5.                            Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

SECTION 6.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK).

 

SECTION 7.                            Section Headings.  The various headings of
this Amendment are included for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Receivables Purchase Agreement
or any provision hereof or thereof.

 

SECTION 8.                            Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

5

--------------------------------------------------------------------------------


 

SECTION 9.                            Severability. Each provision of this
Amendment shall be severable from every other provision of this Amendment for
the purpose of determining the legal enforceability of any provision hereof, and
the unenforceability of one or more provisions of this Amendment in one
jurisdiction shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

 

SECTION 10.                     Transaction Document.  This Amendment shall be
deemed to be a Transaction Document for all purposes of the Receivables Purchase
Agreement and each other Transaction Document.

 

SECTION 11.                     Ratification.  After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms.

 

(SIGNATURE PAGES FOLLOW)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

CLOUD PEAK ENERGY RECEIVABLES LLC,
as Seller

 

 

 

By:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title:

Executive Vice President and Chief Financial Officer

 

1st Amendment to A&R RPA
(Cloud Peak)

 

S-1

--------------------------------------------------------------------------------


 

 

CLOUD PEAK ENERGY RESOURCES LLC,

 

as Servicer and as Performance Guarantor

 

 

 

By:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title:

Executive Vice President and Chief Financial Officer

 

1st Amendment to A&R RPA
(Cloud Peak)

 

S-2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator and LC Bank

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

1st Amendment to A&R RPA
(Cloud Peak)

 

S-3

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Purchaser Agent and as the Related Committed Purchaser and LC Participant for
its Purchaser Group

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title Senior Vice President

 

1st Amendment to A&R RPA
(Cloud Peak)

 

S-4

--------------------------------------------------------------------------------